Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on March 8, 2022. Claim(s) 1-30 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Patent Pre-Grant Publication No. 2018/0204636) in view of Laurence et al. (U.S. Patent Pre-Grant Publication No. 2018/0353682) in further view of McCullough et al. (U.S. Patent Pre-Grant Publication No. 2017/0124284).
As per independent claim 1, Edwards discloses an apparatus for an ambulatory medicament pump configured to automatically generate a user prompt comprising an analyte sensor ordering interface based on an estimate of remaining analyte sensors falling below a reordering threshold (See Paragraph [0216]: The processor can be configured to run and/or execute computer-implemented modules associated with a medicament delivery system, the modules can include a communication module, a power management module, a use (or event detection module), an expiration/reordering module (e.g., the notification module), a temperature history module, a motion module, and/or the leash module, which the Examiner is interpreting the expiration/reordering module (e.g., the notification module) to encompass the claimed portion as in Paragraph [0236] the notification module is able to produce notifications using sounds and/or any of the graphical user interface (GUI) elements.), the ambulatory medicament pump comprising: an analyte sensor interface configured to facilitate communication with an analyte sensor (See Paragraph [0251]: An electronic system can include a communication module that can produce a wireless signal associated with the actuation of the medicament delivery device, which the Examiner is interpreting to encompass the claimed portion.); a wireless data interface configured to facilitate communication with a remote electronic device (See Paragraph [0249]: The medicament delivery device can be in direct communication with the network, the remote devices, and/or the service platform.); a non-transitory memory configured to store specific computer-executable instructions (See Paragraph [0117]: The computing device can be a computer and/or any other suitable computing entity, the computing device includes a processor, a memory, a user interface, and a radio.); and an electronic processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions to at least: receive an indication of a number of initial analyte sensors in possession of a subject (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, which the Examiner is interpreting the identification of sensors within an electronic circuit system to encompass the claimed portion as a user would be able to identify the amount of sensors.); monitor a usage of analyte sensors over a period by receiving at least one of a plurality of analyte sensor change indications during the period, wherein the plurality of analyte sensor change indications comprises: an electronic analyte sensor change request, received via user interaction with a sensor change interface, to change an analyte sensor operatively connected to the ambulatory medicament pump (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion.); an analyte sensor expiration alert, received from the remote electronic device via the wireless data interface, indicating that an analyte sensor has expired or has passed an expiration threshold (See Paragraph [0245]: The service platform can receive information from devices within the connected health system, manipulate the information, and produce information to any of the devices within the connected health system, expiration information associated with the medicament delivery can be transmitted from the device to the patient's computing device, and the expiration information can transmit notifications to the patient's remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting the upcoming expiration date to encompass an analyte sensor has expired.); and an analyte sensor failure alert, received via an analyte sensor monitoring system of the ambulatory medicament pump, indicating that an analyte sensor operatively connected to the ambulatory medicament pump has a failure (See Paragraph [0107]: The use module can detect a medicament delivery event and the communication module can produce a wireless signal associated with the actuation of the medicament delivery device, which the Examiner is interpreting a medicament delivery event to encompass an ambulatory medicament pump failure.); determine an estimate of remaining analyte sensors in possession of the subject at the end of the period based on the number of initial analyte sensors and the usage of analyte sensors during the period (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, the optical sensor operable to detect the configuration of a status window of the medicament delivery device and the sensor can detect any of a position, a velocity, an acceleration, or an orientation of the medicament delivery device over a time period, which the Examiner is interpreting to encompass the claimed portion as the active sensors can be identified.); and receive, via user interaction with the analyte sensor ordering interface, a request to order additional analyte sensors (See Paragraph [0216]: An expiration/reordering module (e.g., the notification module) can be used in the system with the communication module, which the Examiner is interpreting the notification module to encompass the claimed portion as the notification module can send a notification to a user of expiration or reordering of sensors.).
While Edwards discloses the apparatus as described above, Edwards may not explicitly teach determine that the estimate of remaining analyte sensors falls below a reordering threshold; and in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, automatically generate a user prompt comprising an analyte sensor ordering interface. 
Laurence teaches an apparatus for determine that the estimate of remaining analyte sensors falls below a reordering threshold (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.); and in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, automatically generate a user prompt comprising an analyte sensor ordering interface (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards to include determine that the estimate of remaining analyte sensors falls below a reordering threshold; and in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, automatically generate a user prompt comprising an analyte sensor ordering interface as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
While Edwards/Laurence discloses the apparatus as described above, Edwards/Laurence may not explicitly teach in response to receiving the request to order additional analyte sensors, transmit a purchase order for additional analyte sensors.
 McCullough teaches an apparatus for in response to receiving the request to order additional analyte sensors, transmit a purchase order for additional analyte sensors (See Paragraph [0137]: The one or more computing devices may determine if a pharmacy should be contacted to order delivery of additional drug delivery devices, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting additional drug delivery devices to encompass additional analyte sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards/Laurence to include in response to receiving the request to order additional analyte sensors, transmit a purchase order for additional analyte sensors as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
As per claim 2, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the purchase order for additional analyte sensors is transmitted to the remote electronic device (See Paragraph [0249]: The medicament delivery device can be in direct communication with the network, the remote devices, and/or the service platform when combined with McCullough.).
As per claim 3, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the remote electronic device is at least one of a portable electronic device or a remote computing environment (The “remote” computing device can be a mobile computing entity such as a smarty mobile phone or a computer.).
As per claim 4, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards/Laurence may not explicitly teach wherein the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the purchase order using the payment account data associated with the subject.
McCullough teaches an apparatus wherein the remote electronic device comprises payment account data associated with the subject (See Paragraph [0172]: The drug delivery system when an item is bought is able to communicate with the payer to authorize payment for the drug delivery device when combined with Edwards/Laurence.), and wherein the remote electronic device is configured to automatically process payment for the purchase order using the payment account data associated with the subject (See Paragraph [0172]: The drug delivery system when an item is bought is able to communicate with the payer to authorize payment for the drug delivery device when combined with Edwards/Laurence.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards/Laurence to include the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the purchase order using the payment account data associated with the subject as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
As per claim 5, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards/Laurence may not explicitly teach wherein the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send the purchase order to the insurance provider system for processing.
McCullough teaches an apparatus wherein the remote electronic device is in communication with an insurance provider system associated with the subject (See Paragraph [0172]: The drug delivery system when an item is bought is able to communicate with the payer to authorize payment for the drug delivery device when combined with Edwards/Laurence.), and wherein the remote electronic device is configured to automatically send the purchase order to the insurance provider system for processing (See Paragraph [0172]: The drug delivery system when an item is bought is able to communicate with the payer to authorize payment for the drug delivery device when combined with Edwards/Laurence.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards/Laurence to include the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send the purchase order to the insurance provider system for processing as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
As per claim 6, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine the number of initial analyte sensors based on one or more transmitted purchase orders for additional analyte sensors (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 7, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive, via user interaction with an analyte reordering threshold interface, an indication of the reordering threshold (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards may not explicitly teach wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive an indication of the reordering threshold from the remote electronic device.
Laurence teaches an apparatus wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive an indication of the reordering threshold from the remote electronic device (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards to include receive an indication of the reordering threshold from the remote electronic device as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
As per claim 9, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards may not explicitly teach wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine the reordering threshold based on the usage of analyte sensors during the period and the estimate of remaining analyte sensors in possession of the subject at the end of the period, wherein the reordering threshold is higher for a higher usage of analyte sensors during the period compared to the reordering threshold for a lower usage of analyte sensors during the period.
Laurence teaches an apparatus wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine the reordering threshold based on the usage of analyte sensors during the period and the estimate of remaining analyte sensors in possession of the subject at the end of the period, wherein the reordering threshold is higher for a higher usage of analyte sensors during the period compared to the reordering threshold for a lower usage of analyte sensors during the period (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards to include determine the reordering threshold based on the usage of analyte sensors during the period and the estimate of remaining analyte sensors in possession of the subject at the end of the period, wherein the reordering threshold is higher for a higher usage of analyte sensors during the period compared to the reordering threshold for a lower usage of analyte sensors during the period as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
Claim 29 mirrors claim 9 only within a different statutory category, and is rejected for the same reason as claim 9.
As per claim 10, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards/Laurence may not explicitly teach wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, transmit the purchase order for additional analyte sensors.
McCullough teaches an apparatus wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, transmit the purchase order for additional analyte sensors (See Paragraph [0137]: The one or more computing devices may determine if a pharmacy should be contacted to order delivery of additional drug delivery devices, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards/Laurence as the Examiner is interpreting additional drug delivery devices to encompass additional analyte sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards/Laurence to include in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, transmit the purchase order for additional analyte sensors as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
As per claim 11, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards may not explicitly teach wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine that the estimate of remaining analyte sensors falls below an automatic reordering threshold.
Laurence teaches an apparatus wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine that the estimate of remaining analyte sensors falls below an automatic reordering threshold (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards to include determine that the estimate of remaining analyte sensors falls below an automatic reordering threshold as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
While Edwards/Laurence disclose the apparatus as described above, Edwards/Laurence may not explicitly teach in response to determining that the estimate of remaining analyte sensors falls below the automatic reordering threshold, transmit the purchase order for the additional analyte sensors.
McCullough teaches an apparatus in response to determining that the estimate of remaining analyte sensors falls below the automatic reordering threshold, transmit the purchase order for the additional analyte sensors (See Paragraph [0137]: The one or more computing devices may determine if a pharmacy should be contacted to order delivery of additional drug delivery devices, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards/Laurence as the Examiner is interpreting additional drug delivery devices to encompass additional analyte sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards/Laurence to include in response to determining that the estimate of remaining analyte sensors falls below the automatic reordering threshold, transmit the purchase order for the additional analyte sensors as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
 As per claim 12, Edwards/Laurence/McCullough discloses the apparatus of claims 1 and 11 as described above. Edwards further teaches wherein the automatic reordering threshold is different than the reordering threshold (See Paragraph [0096]: The power management module is implemented in at least one of a memory or the processing device and is configured to modify the first electronic output when a number of times the safety member has actuated the first sensor exceeds a threshold safety member number, which the Examiner is interpreting the threshold safety member number to encompass the automatic reordering threshold as a reordering would have to occur if the threshold safety member number is not met.).
As per claim 13, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards may not explicitly teach wherein one or more of the analyte sensors are glucose sensors or insulin sensors. 
Laurence teaches an apparatus wherein one or more of the analyte sensors are glucose sensors or insulin sensors (See Paragraph [0231]: The method may optionally monitor and receive information for heart rate of the user, and glucose/insulin information, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Edwards to include one or more of the analyte sensors are glucose sensors or insulin sensors as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
As per claim 14, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine that a new analyte sensor is in communication with the ambulatory medicament pump (See Paragraph [0251]: An electronic system can include a communication module that can produce a wireless signal associated with the actuation of the medicament delivery device, which the Examiner is interpreting to encompass the claimed portion.); in response to determining that the new analyte sensor is in communication with the ambulatory medicament pump, monitor a duration of use of the new analyte sensor (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion.); determine that the duration of use of the new analyte sensor has reached a threshold (See Paragraph [0245]: The service platform can receive information from devices within the connected health system, manipulate the information, and produce information to any of the devices within the connected health system, expiration information associated with the medicament delivery can be transmitted from the device to the patient's computing device, and the expiration information can transmit notifications to the patient's remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting the upcoming expiration date to encompass an analyte sensor has reached a threshold.); and in response to determining that the duration of use of the new analyte sensor has reached the threshold, generate an alert prompting a user to replace the analyte sensor (See Paragraph [0245]: The service platform can receive information from devices within the connected health system, manipulate the information, and produce information to any of the devices within the connected health system, expiration information associated with the medicament delivery can be transmitted from the device to the patient's computing device, and the expiration information can transmit notifications to the patient's remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting the upcoming expiration date to encompass an analyte sensor has expired and needs to be replaced which when combined with the notifications module of Edwards encompasses the claimed portion.).
As per claim 15, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the remote electronic device sends an indication of the analyte sensor expiration alert based on a correlation of a ship date of one of the analyte sensors with an expiration date of the analyte sensor (See Paragraph [0248]: The remote computing device can transmit the expiration information to the service platform, based on the expiration information, the service platform can transmit notifications back to the patient’s remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting to encompass the claimed portion as service platform could allow for “back end” ordering for a sensor when combined with Laurence/McCullough.).
As per claim 16, Edwards/Laurence/McCullough discloses the apparatus of claim 1 as described above. Edwards further teaches wherein the analyte sensor expiration alert is electronic expiration information associated with one or more of the analyte sensors (See Paragraph [0245]: The service platform can receive information from devices within the connected health system, manipulate the information, and produce information to any of the devices within the connected health system, expiration information associated with the medicament delivery can be transmitted from the device to the patient's computing device, and the expiration information can transmit notifications to the patient's remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 17, Edwards teaches a method of transmitting a purchase order for additional analytes sensors from a glucose level control system, the method comprising: by an electronic processor of a glucose level control system executing specific computer- executable instructions stored in a non-transitory memory in communication with the electronic processor: receiving an indication of a number of initial analyte sensors in possession of a subject (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, which the Examiner is interpreting the identification of sensors within an electronic circuit system to encompass the claimed portion as a user would be able to identify the amount of sensors.); monitoring a usage of analyte sensors over a period by receiving at least one of a plurality of analyte sensor change indications during the period (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion.), wherein the plurality of analyte sensor change indications comprises: receiving, via user interaction with a sensor change interface, an electronic analyte sensor change request, to change an analyte sensor operatively connected to an ambulatory medicament pump of the glucose level control system (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion.); receiving, via a wireless data interface in communication with a remote electronic device, an analyte sensor expiration alert indicating that an analyte sensor has expired or has passed or is at an expiration threshold (See Paragraph [0245]: The service platform can receive information from devices within the connected health system, manipulate the information, and produce information to any of the devices within the connected health system, expiration information associated with the medicament delivery can be transmitted from the device to the patient's computing device, and the expiration information can transmit notifications to the patient's remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting the upcoming expiration date to encompass an analyte sensor has expired.); and receiving, via an analyte sensor monitoring system of the ambulatory medicament pump, an analyte sensor failure alert indicating that an analyte sensor operatively connected to the ambulatory medicament pump has a failure (See Paragraph [0107]: The use module can detect a medicament delivery event and the communication module can produce a wireless signal associated with the actuation of the medicament delivery device, which the Examiner is interpreting a medicament delivery event to encompass an ambulatory medicament pump failure.); determining an estimate of remaining analyte sensors in possession of the subject at the end of the period based on the number of initial analyte sensors and the usage of analyte sensors during the period (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, the optical sensor operable to detect the configuration of a status window of the medicament delivery device and the sensor can detect any of a position, a velocity, an acceleration, or an orientation of the medicament delivery device over a time period, which the Examiner is interpreting to encompass the claimed portion as the active sensors can be identified.); and receiving, via user interaction with the analyte sensor ordering interface, a request to order additional analyte sensors (See Paragraph [0216]: An expiration/reordering module (e.g., the notification module) can be used in the system with the communication module, which the Examiner is interpreting the notification module to encompass the claimed portion as the notification module can send a notification to a user of expiration or reordering of sensors.)
While Edwards discloses the method as described above, Edwards may not explicitly teach determining that the estimate of remaining analyte sensors falls below a reordering threshold; and in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, automatically generating a user prompt comprising an analyte sensor ordering interface.
 Laurence discloses a method for glucose level control system (See Paragraph [0231]: The method may optionally monitor and receive information for heart rate of the user, and glucose/insulin information, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.); determining that the estimate of remaining analyte sensors falls below a reordering threshold  (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.); and in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, automatically generating a user prompt comprising an analyte sensor ordering interface (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Edwards to include glucose level control system; determining that the estimate of remaining analyte sensors falls below a reordering threshold; and in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold, automatically generating a user prompt comprising an analyte sensor ordering interface as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
While Edwards/Laurence discloses the method as described above, Edwards/Laurence may not explicitly teach in response to receiving the request to order additional analyte sensors, transmitting a purchase order for additional analyte sensors.
McCullough teaches a method in response to receiving the request to order additional analyte sensors, transmitting a purchase order for additional analyte sensors (See Paragraph [0137]: The one or more computing devices may determine if a pharmacy should be contacted to order delivery of additional drug delivery devices, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting additional drug delivery devices to encompass additional analyte sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Edwards/Laurence to include receiving the request to order additional analyte sensors, transmitting a purchase order for additional analyte sensors as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
Claims 22 and 27 mirrors claims 1 and 17 only within different statutory categories, and is rejected for the same reason as claims 1 and 17.
Claims 23 and 28 mirrors claims 1 and 17 only within different statutory categories, and is rejected for the same reason as claims 1 and 17.
As per claim 18, Edwards/Laurence/McCullough discloses the method of claim 17 as described above. Edwards further teaches wherein the purchase order for additional analyte sensors is transmitted to the remote electronic device (See Paragraph [0249]: The medicament delivery device can be in direct communication with the network, the remote devices, and/or the service platform when combined with McCullough.).
As per claim 19, Edwards/Laurence/McCullough discloses the method of claim 17 as described above. Edwards further teaches further comprising receiving one or more delivery indications from the remote electronic device that are indicative of initial analyte sensors delivered to the subject (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion as the initial sensors can be identified.); and determining, based on the one or more delivery indications, the number of initial analyte sensors delivered to the subject (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 20, Edwards/Laurence/McCullough discloses the method of claim 17 as described above. Edwards may not explicitly teach further comprising receiving, via the wireless data interface, an indication from the remote electronic device of the reordering threshold, wherein the reordering threshold is determined by the remote electronic device algorithmically.
Laurence teaches a method further comprising receiving, via the wireless data interface, an indication from the remote electronic device of the reordering threshold, wherein the reordering threshold is determined by the remote electronic device algorithmically (See Paragraph [0229]: The monitoring/adjustment mechanism may alert and make recommendations to the user and the user may have active control to initiate/authorize or disregard the recommendation that is made and if one or more of the measurements is above or below a specified threshold value the device may emit an audible, visual or tactile alert to the user, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Edwards to include receiving, via the wireless data interface, an indication from the remote electronic device of the reordering threshold, wherein the reordering threshold is determined by the remote electronic device algorithmically as taught by Laurence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards with Laurence with the motivation of improving cost efficiency (See Background of Laurence in Paragraph [0007]).
Claim 25 mirrors claim 20 only within a different statutory category, and is rejected for the same reason as claim 20.
As per claim 21, Edwards/Laurence/McCullough discloses the method of claim 17 as described above. Edwards/Laurence may not explicitly teach further comprising transmitting the purchase order for additional analyte sensors in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold.
McCullough teaches a method further comprising transmitting the purchase order for additional analyte sensors in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold (See Paragraph [0137]: The one or more computing devices may determine if a pharmacy should be contacted to order delivery of additional drug delivery devices, which the Examiner is interpreting to encompass the claimed portion when combined with Edwards/Laurence as the Examiner is interpreting additional drug delivery devices to encompass additional analyte sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Edwards/Laurence to include transmitting the purchase order for additional analyte sensors in response to determining that the estimate of remaining analyte sensors falls below the reordering threshold as taught by McCullough. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Edwards/Laurence with McCullough with the motivation of improving patient treatment (See Background of McCullough in Paragraphs [0005] and [0007]).
As per claim 24, Edwards/Laurence/McCullough discloses the system of claim 22 as described above. Edwards further teaches wherein the number of initial analyte sensors is input via an analyte sensor quantity interface (See Paragraph [0245]: The service platform can receive information from devices within the connected health system, manipulate the information, and produce information to any of the devices within the connected health system, expiration information associated with the medicament delivery can be transmitted from the device to the patient's computing device, and the expiration information can transmit notifications to the patient's remote computing device to warn the user of an upcoming expiration date, which the Examiner is interpreting the upcoming expiration date to encompass an analyte sensor has expired.).
As per claim 26, Edwards/Laurence/McCullough discloses the system of claim 22 as described above. Edwards further teaches wherein the request to order additional analyte sensors comprises a duration period, and wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine a quantity of additional analyte sensors that corresponds to the duration period based on the usage of analyte sensors during the period (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, which the Examiner is interpreting the identification of sensors within an electronic circuit system to encompass the claimed portion as a user would be able to identify the amount of sensors.).
As per claim 30, Edwards/Laurence/McCullough discloses the method of claim 27 as described above. Edwards further teaches further comprising determining a quantity of additional analyte sensors that corresponds to a duration period based on the usage of analyte sensors during the period (See Paragraph [0255]: The sensor(s) included within the electronic circuit system can include any number of switches, audible input sensors, optical sensors, accelerometers, temperature sensors, contact sensors, and/or any other suitable input device, which the Examiner is interpreting the identification of sensors within an electronic circuit system to encompass the claimed portion as a user would be able to identify the amount of sensors.); and indicating the quantity of additional analyte sensors that corresponds to the duration period via the analyte sensor ordering interface (See Paragraph [0257]: The communication module is configured to receive an indication (e.g., from the sensor(s)) and/or transition information associated with a change in status of the medicament delivery device and determine based on the indication or the transition information, a connection and/or communications characteristic, such communications characteristics can include a communication interval and/or connection interval, a communication mode, and in some embodiments, the communication module can function cooperatively with the power management module to reduce the power consumption of the electronic circuit system by modifying communication characteristics, suppressing certain communication signals produced by the electronic circuit system, which the Examiner is interpreting to encompass the claimed portion as the indication information and transition information can occur within a certain time period.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kolberg et al. (U.S. Patent Pre-Grant Publication No. 2019/0035497), describes a network interface communicates wirelessly over a wireless communication channel with a remote device in a medical network to obtain information pertaining to a drug that is identifiable from the information obtained in response to reading the barcode, He et al. (U.S. Patent Pre-Grant Publication No. 2019/0386711), describes a number of systems have been developed for measuring data with a device located on or near the body of a user and wirelessly transmitting the data to another body device to a second electrical device, and Vashit et al. (“Commercial Smartphone-Based Devices and Smart Applications for Personalized Healthcare Monitoring and Management”), describes personalized monitoring and/or management of basic physiological parameters, such as blood pressure, weight, body analysis, pulse rate, electrocardiograph, blood glucose, blood glucose saturation, sleeping and physical activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.S.E./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626